Citation Nr: 1327162	
Decision Date: 08/26/13    Archive Date: 08/29/13

DOCKET NO.  10-09 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for a bilateral hip disability, to include as secondary to a service-connected low back disability.

2. Entitlement to service connection for a bilateral knee disability, to include as secondary to a service-connected low back disability.

3. Entitlement to service connection for a bilateral foot disability, to include as secondary to a service-connected low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel
INTRODUCTION

The Veteran served on active duty from August 1967 to August 1971.

This matter is on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.   

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  In this case, additional development is required before the claims may be adjudicated. 

The evidence of record indicates that the Veteran underwent VA examinations in July 2008 and September 2009 that appear tangentially related to the claims on appeal.  However, neither examination is adequate to properly adjudicate these claims.  For example, at his July 2008 VA examination, which was substantially directed toward his service-connected lumbar spine symptoms, the examiner diagnosed the Veteran with intervertebral disc syndrome that most likely involved peripheral nerve complications.  However, while there was no discussion of any symptoms related to disabilities to the hips, knees, or feet, a substantial number of private treatment records have been added since that time which show treatment for symptoms such as pain and crepitus in the knees in February 2008, and diagnoses of tendonitis and arthritis in the feet in September 2004.  Moreover, even though he underwent a more recent VA examination in September 2009, no opinions were rendered regarding the relationship between the disabilities on appeal and his service-connected lumbar spine disability and the examiner did not review the claims file.

When VA undertakes to provide an examination, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this case, neither examination provided the necessary opinions.  Moreover, neither examiner was able to review all of the evidence that is relevant to the claims.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a new examination is required. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran if he has undergone any private treatment for his feet, hips, or knees.  After obtaining the appropriate release, request the any records of treatment that have not been associated with the claims file.

2.  Obtain any VA medical records that have not been associated with the claims file.  

3.  Schedule the Veteran for a VA examination to determine the etiology of any hip, knee, and foot disabilities.  The examiner must review the claims file and should note that review in the report.  All indicated studies deemed necessary by the examiner should be performed, and all findings should be reported in detail.  All opinions must be accompanied by a rationale.  The examiner must consider the Veteran's lay statements regarding the incurrence of the disabilities and continuity of symptomatology since service.  The examiner should provide the following opinions:

(a)  Is it at least as likely as not (50 percent probability or greater) that any bilateral hip disability is related to the Veteran's active service?

(b)  Is it at least as likely as not (50 percent probability or greater) that any bilateral hip disability is due to or the result of the service-connected low back disability?

(c)  Is it at least as likely as not (50 percent probability or greater) that any bilateral hip disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by the service-connected low back disability?

(d)  Is it at least as likely as not (50 percent probability or greater) that any bilateral knee disability is related to the Veteran's active service?

(e)  Is it at least as likely as not (50 percent probability or greater) that any bilateral knee disability is due to or the result of the service-connected low back disability?

(f)  Is it at least as likely as not (50 percent probability or greater) that any bilateral knee disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by the service-connected low back disability?

(g)  Is it at least as likely as not (50 percent probability or greater) that any bilateral foot disability is related to the Veteran's active service?

(h)  Is it at least as likely as not (50 percent probability or greater) that any bilateral foot disability is due to or the result of the service-connected low back disability?

(i)  Is it at least as likely as not (50 percent probability or greater) that any bilateral foot disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by the service-connected low back disability?

4.  Then readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

